      Case 2:14-cr-00184-WBS Document 128 Filed 06/23/20 Page 1 of 4

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:14-cr-00184 WBS
13                Plaintiff,

14        v.                                 ORDER
15   RODERICK EARL VANGA,

16                Defendant.

17

18                                ----oo0oo----

19             Defendant Roderick Earl Vanga has filed an Emergency

20   Motion for Reduction in Sentence and Compassionate Release, which

21   seeks his release under 18 U.S.C. § 3582(c)(1)(A).          (Docket No.

22   111.)

23             A defendant may obtain such relief only through a

24   motion by the Director of the Bureau of Prisons or upon the

25   defendant’s own motion “after the defendant has fully exhausted

26   all administrative rights to appeal a failure of the Bureau of

27   Prisons to bring a motion on the defendant’s behalf or the lapse

28   of 30 days from the receipt of such a request by the warden of
                                         1
      Case 2:14-cr-00184-WBS Document 128 Filed 06/23/20 Page 2 of 4

1    the defendant’s facility, whichever is earlier[.]”          18 U.S.C. §

2    3582(c)(1)(A).

3              This administrative exhaustion requirement is

4    mandatory.   See, e.g., United States v. Meron, No. 2:18-cr-209

5    KJM (E.D. Cal. Apr. 14, 2020) (citing United States v. Carver,

6    No. 4:19-CR-06044-SMJ, 2020 WL 1604968, at *1 (E.D. Wash. Apr. 1,

7    2020)); United States v. Holden, No. 3:13-CR-00444-BR, 2020 WL

8    1673440, at *10 (D. Or. Apr. 6, 2020); see also Gallo Cattle Co.

9    v. U.S. Dep’t of Agric., 159 F.3d 1194, 1197 (9th Cir. 1998)

10   (“[W]hile judicially-created exhaustion requirements may be

11   waived by the courts for discretionary reasons, statutorily-

12   provided exhaustion requirements deprive the court of

13   jurisdiction and, thus, preclude any exercise of discretion by

14   the court.”).

15             Here, defendant made a request to the Bureau of Prisons

16   for his release based on his medical condition due to multiple

17   sclerosis and related conditions.       That request was denied in

18   2016.   However, that request did not present the same factual

19   basis as the present motion because it did not address the

20   current situation due to COVID-19.       The court’s analysis in
21   United States v. Mogavero, No. 215-cr-00074-JAD-NJK, 2020 WL

22   1853754, at *2 (D. Nev. Apr. 13, 2020) is instructive.            There,

23   the defendant had made a request for compassionate release based

24   on her cancer diagnosis, and the request had been denied 15

25   months prior to her new motion, which was based on her cancer and

26   COVID-19 exposure risks.     The court explained that “this new
27   calculus was not presented to the warden,” and thus the defendant

28   had not exhausted the administrative process with the warden
                                         2
      Case 2:14-cr-00184-WBS Document 128 Filed 06/23/20 Page 3 of 4

1    before submitting the new warden.       The court further explained:

2         Exhaustion would have served a key purpose in this
          case in particular. The BOP is uniquely suited to
3         understand [defendant’s] current health and
          circumstances relative to the rest of the prison
4         population and identify extraordinary and compelling
          reasons for her release. It would have access to her
5         most up-to-date medical information to do so, and it
          would know the particular COVID-19 risks that she
6         faces because it is aware of the protocols being
          implemented at the medical facility she is housed at.
7
     Id. at *2 n.19.
8
               Similarly, here, while defendant presented his then-
9
     current health condition due to multiple sclerosis to the warden
10
     previously, the prior request did not address exposure to COVID-
11
     19, nor any worsening of his condition that may have occurred
12
     since then.   Accordingly, defendant has not exhausted his
13
     administrative remedies, and the court will deny the motion
14
     without prejudice upon that ground.1
15
               Even assuming defendant had exhausted his
16
     administrative remedies for a compassionate release request under
17
     18 U.S.C. § 3582(c)(1)(A), defendant must show there are
18
     “extraordinary and compelling reasons” for a sentence reduction
19
     and such a reduction is “consistent with applicable policy
20
     statements issued by the Sentencing Commission” under 18 U.S.C. §
21
     3582(c)(1)(A).    Although defendant’s health condition does appear
22
     to present a relatively serious physical or medical condition,
23
     defendant has not shown that the condition “substantially
24
     diminishes the ability of the defendant to provide self-care
25

26        1    Defendant represents in his motion that he presented
27   the additional ground of COVID-19 to the warden at the same time
     as the filing of the motion (Mot. 9), though thirty days have not
28   yet passed since the filing of this motion.
                                     3
      Case 2:14-cr-00184-WBS Document 128 Filed 06/23/20 Page 4 of 4

1    within the environment of a correctional facility.”          See U.S.S.G.

2    § 1B1.13, comment 1(A).     Further, since the filing of this

3    motion, defendant has been transferred to home confinement,

4    addressing the “individualized danger COVID-19 poses to him.”

5    See Mot. at 9.    Overall, the court does not find that defendant

6    has presented extraordinary and compelling reasons for a sentence

7    reduction.2

8              IT IS THEREFORE ORDERED that defendant’s motion for

9    reduction in sentence and compassionate release (Docket No. 111),

10   be, and the same hereby is, DENIED.

11   Dated:   June 23, 2020

12

13

14

15

16

17

18

19

20
21

22

23
          2    The court acknowledges defendant’s argument that
24   notwithstanding his transfer to home confinement, he may be
     transferred back to federal prison without notice. The court
25   will not speculate on the likelihood of that occurrence. Right
26   now defendant’s position is not unlike that of many other non-
     prisoners who find themselves sheltered at home due to COVID-19.
27   If that should change, and he is transferred back to the physical
     custody of the Bureau of Prisons, he will be free to present a
28   new request for compassionate release.
                                     4
